          Case 3:19-cv-07573-JCS Document 19 Filed 01/27/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA


 TERESA LANDUCCI, on behalf of herself                  CASE No C 3:19-cv-07573-JSC
 and all other similarly situated,

                                Plaintiff(s)
                                                        ADR CERTIFICATION BY
v.
                                                        PARTIES AND COUNSEL
 FREEMAN EXPOSITIONS, LLC and DOES
 1-25, inclusive,
                                Defendant(s)

Pursuant to Civil L.R. 16-8(b) and ADR L.R. 3-5 (b), each of the undersigned certifies that he or
she has:

   1) Read the handbook entitled “Alternative Dispute Resolution Procedures Handbook”
       (available at cand.uscourts.gov/adr).
   2) Discussed with each other the available dispute resolution options provided by the Court
       and private entities; and
   3) Considered whether this case might benefit from any of the available dispute resolution
       options.
 Date: January 27, 2020                        /s/ Stephanie Hart
                                                                     Party

                                                       Drinker Biddle & Reath LLP, Counsel for
                                                       Defendant
 Date: January 27, 2020                                /s/ Cheryl D. Orr
                                                                          Attorney
                                                       Cheryl D. Orr, Drinker Biddle & Reath LLP

Counsel further certifies that he or she has discussed the selection of an ADR process with
counsel for the other parties to the case. Based on that discussion, the parties:
       intend to stipulate to an ADR process
       prefer to discuss ADR selection with the Assigned Judge at the case management
       conference

     Date: January 27, 2020                            /s/ Cheryl D. Orr
                                                                          Attorney
                                                       Cheryl D. Orr, Drinker Biddle & Reath LLP




  Important! E-file this form in ECF using event name: “ADR Certification (ADR LR 3-5 b) of Discussion of ADR
  Options.”
                                                                                     American LegalNet, Inc.
                                                                                     www.FormsWorkFlow.com
 Form ADR-Cert rev. 1-15-2019
